Citation Nr: 0703846	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Army from November 1981 to November 1984, and 
served as a member of the U.S. Army Reserves on periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) from 1985 to 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The case is currently under the 
jurisdiction of the New York, New York, RO.

The veteran had a hearing before the Board in July 2006 and 
the transcript is of record. The Board notes that the last 
Supplemental Statement of the Case relating to this claim was 
issued in July 2005.  Thereafter, additional, relevant and 
non-duplicative documents were received at the veteran's 
hearing.  Review by the agency of original jurisdiction (AOJ) 
is not needed, however, because the evidence received was 
submitted with a signed waiver of regional office 
consideration. 

The case was brought before the Board in April 2006, at which 
time the claim was remanded to allow the AOJ to further 
assist the veteran in the development of his claim, to 
include affording him a hearing before the Board.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDING OF FACT

The veteran's PTSD has been medically attributed to an in-
service stressful incident. 




CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran alleges that his PTSD is a result of his 
involvement in the Bright Star "83" Mission in Cairo, 
Egypt.  Specifically, the veteran alleges that he caught an 
Egyptian soldier stealing a bottle of lotion or shampoo from 
his unit and, after reporting the incident, he witnessed the 
Egyptian soldier receive a massive beating. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, the veteran's current medical treatment records 
show treatment for alcohol and drug abuse as early as 1993 
and a diagnosis of PTSD in August 2004.  At that time, the VA 
psychiatrist opined that "...it is more likely than not that 
his current and disabling PTSD symptoms are connected to the 
traumatic experience he encountered while stationed in Cairo, 
Egypt, as part of his military service."  (Emphasis in 
original).  The August 2004 examination details the veteran's 
traumatic experience to include witnessing an Egyptian 
soldier receive a massive beating after turning him in for 
theft.  February 2006 and July 2006 statements from the 
attending VA psychiatrist treating the veteran confirm his 
continued diagnosis of and treatment for PTSD.

Accordingly, the veteran has a competent medical diagnosis of 
PTSD linked to the alleged in-service stressful incident.  
The crucial inquiry, then, is whether the alleged incident 
can be verified.  Resolving all reasonable doubt in favor of 
the veteran, the Board concludes it can.

The veteran's service medical records are silent as to any 
complaints, treatments or diagnoses of any psychiatric 
condition.  The veteran's personnel records and DD-214, 
moreover, are silent as to any foreign service during any 
part of the veteran's active duty.  There is record, however, 
of the veteran receiving a "Certificate of Achievement" in 
September 1983 for, among other things, successful 
accomplishment of the "Bright Star '83' Mission."  
According to internet research submitted by the veteran, the 
Bright Star Mission is held bi-yearly in Cairo, Egypt to 
perpetuate the cooperation effort between the United States 
and Egypt.  The Mission was held in 1983. 

Again, the veteran alleges that while in Egypt he witnessed a 
massive beating of an Egyptian soldier, causing him distress 
and later developing into his current PTSD. He testified at 
his hearing that he never sought medical treatment because it 
was not convenient to do so while deployed, but he did speak 
with the Army Chaplain numerous times during his tour in 
Egypt and after his return.  Regrettably, there simply is no 
objective evidence of the alleged incident, Chaplain counsel 
or any other in-service medical treatment.

The veteran submitted other evidence to substantiate his tour 
in Cairo, Egypt in 1983 and the alleged incident, to include 
a certificate presumably issued to the veteran in Cairo, 
Egypt and lay statements from fellow servicemen and family 
members. 

The certificate submitted by the veteran is written mostly in 
Arabic, except for the veteran's name, the date of August 13, 
1983 and the words "Cairo West, Egypt."  The exact nature 
of the document is unclear, but it lends support that the 
veteran may have been in Egypt at that time.

Mr. DES, a fellow serviceman, stated in a March 2004 
statement that he served with the veteran at the same time 
and recommended the veteran to be deployed for Operation 
Bright Star in Cairo, Egypt, in 1983.  He also opined that 
upon the veteran's return from Egypt, "...his whole 
disposition changed."  Specifically,

He complained that he witnessed a beating that disturbed 
him deeply. He complained of having nightmares and not 
being able to sleep which affected his job performance. 
He lost all the motivation he had and was depressed. He 
informed me that he had talked to an Army Chaplain while 
he was deployed.

Mr. RLS, another fellow serviceman, relayed in a January 2005 
statement that he was stationed in Egypt at the same time as 
the veteran and witnessed the alleged incident.  
Specifically, Mr. RLS states as follows:

It is a fact that [the veteran] reported that one of the 
Egyptian soldiers has taken an item without paying for 
it as he departed the P.X.  At which time I called for 
the field Military Police by means of a field radio.  
The U.S. Military Police arrived assisted by the 
Egyptian Military Police in a matter of moments, at 
which time I had [the veteran] make his statement...[He] 
was asked if he could point out the person who stole 
from the P.X....  It was at this time the Egyptian Police 
took over.  The Egyptian Police beat the Egyptian 
soldier badly showing no mercy....  [The veteran] appeared 
to be very upset and shaken by what he saw happen to the 
Egyptian Soldier for stealing the item out of our P.X.  
I suggested to [the veteran] that he talk to the field 
Chaplin who[se] name I can not remember at this time.

Other lay statements from the veteran's parents, sibling, ex-
wife and girlfriend similarly relay that the veteran's 
demeanor and mood changed significantly after returning from 
Egypt.

In short, there is some objective evidence that the veteran 
served in Cairo, Egypt, on the mission "Operation Bright 
Star" in August or September 1983.  The only evidence, 
however, that the alleged stressful incident occurred are lay 
statements submitted by the veteran, fellow servicemen and 
family. 

The veteran's testimony appears to be credible and consistent 
with the record. The veteran alleges, for example, that he 
began abusing alcohol and drugs shortly after returning from 
Egypt.  The veteran's post-service medical records show 
hospitalizations and treatment for alcohol and drug abuse as 
early as 1993.  The veteran's post-1983 Reserves personnel 
records, moreover, indicate various unexcused absences, which 
is significant especially for a veteran who previously had an 
impeccable record.  Fellow servicemen who served with the 
veteran confirm his assignment in Egypt, the alleged 
incident, and their recommendations that he talk with a 
Chaplain rather than a medical professional. 

Although there is a lack of objective verification of the in-
service stressful incident, the Board finds the preponderance 
of the evidence supports a finding of in-service incurrence 
of the veteran's PTSD especially in light of the PTSD medical 
diagnosis linking his condition to service, the objective 
evidence indicating that the veteran probably did serve in 
Egypt despite the omission in his personnel records and DD-
214, and the various consistent lay statements regarding the 
in-service incident.  The Board, therefore, concludes that 
service connection is warranted for PTSD. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


